DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response filed on 11/04/2020 has been received and entered into the case record. 
Claims 1, 3, 7-9, 12-14, 17, 20, 21, and 98-100 are cancelled.
Claims 23 and 91 are amended. 
Claims 101-109 are newly added. 
Claims 23, 91, and 101-109 are pending in the application and examined on the merits.
All arguments have been fully considered.

Information Disclosure Statement
The information disclosure statement filed 09/09/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language. It has been placed in the application file, but the information referred to therein has not been considered. This objection specifically refers to the Non Patent Literature document in the IDS listed as Citation No. BE, which does not have an English translation and will not be considered. Furthermore, two copies of the same Information Disclosure Statement and prior art documents were filed on 09/09/2020, only one IDS will be considered.

Claim Objections
Claim 91 remains objected to because of the following informalities:  Applicant is advised to amend the claim to define the invention in words rather than a table.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23, 91, and 101-109 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 91 recites a table of components wherein the “amounts” are listed in mM. mM is typically used for concentration and thus has been interpreted as such. However, it is unclear the composition is directed to adding these specific concentrations and amount of water to create a solution, or if this is the end product of the addition of other unspecified weights of volume of components. 
The instant specification provides no guidance on the matter and merely lists the table as an exemplary solution in Table II.
The table renders the metes and bounds of the claims indefinite and unclear. For instance, the concentrations if added one by one, the concentrations of the solutions within the solution already would vary and the end product would have components of a different concentration. 
Claims 23 and 101-109 are dependent claims of claim 91 and therefore are also indefinite and fail to point out or distinctly claim the claimed invention.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23, 91, and newly added claims 101-109 remain rejected under 35 U.S.C. 103 as being unpatentable over Mayaudon et al. (U.S. Patent 8,835,104; IDS reference AG1 filed on 06/09/2019) in view of Thatte et al. (2009. Circulation, 120(17):1704-1713; IDS reference CP1 filed on 06/09/2019; herein Thatte2), Johnston-Cox & Ravid (2011. Purinergic Signalling p. 357-365), Oliver et al. (1999. Biochemica et Biophysica 1416: 349-360), Calzada et al. (1997. Atherosclerosis 128: 97-105), Murphy et al. (1995. Blood 86 (10): 3951-3960), and Stacpoole et al. (2003. Journal of Clinical Pharmacology 43(7): 683-691) 
Regarding claims 91, and 101-109, Mayaudon et al. teaches a physiological salt solution for the preservation of platelets comprising water, 0 or 1.0mM calcium chloride (i.e. less than 1 micromolar) (Col 6, lines 6-8; Col 12, line 11), 0.5-10mM potassium chloride (Col 4, lines 31-32), 3-11mM potassium phosphate (Col 6, lines 24-32), 0.5-3mM magnesium chloride and magnesium sulfate as magnesium ions can be added in chloride and sulfate salts (Col 4, lines 30-31 & Col 7, lines 24-25), 45-120mM sodium chloride (Col 6, line 2), 3-11mM sodium phosphate (Col 6, lines 24-32), 1-7 mM amino acids (i.e. Arginine) (Col 7, line 7), 0.5-20 mM glucose (Col 6, line 6) and antioxidants (ie. Glutathionine) at a range of 0.5-3.0mM (Col 9, lines 45-47).  Furthermore, the pH of the solution was initially kept at 6.8 to 7.3 (Col 6, line 6).

However, Mayaudon et al. does not teach the components and ranges of dicholoroacetate, sodium bicarbonate, ascorbic acid, adenosine, orotic acid, carnosine, carnitine, citrulline malate. 
Thatte2 teaches a solution for the preservation of organs called Somah which comprises dicholoracetate, sodium bicarbonate, ascorbic acid and adenosine (Abstract, Table 1). This somah solution is used to safeguard the structure and function of the cardiomyocytes and endothelium in donor hearts and provide protection long term (Abstract). The components and concentration of said preservation Somah solution consist of distilled water, calcium chloride (1.30 mM), Potassium chloride (7.00 mM), Potassium phosphate (0.44 mM), Magnesium chloride (0.50 mM), Magnesium sulfate (heptahydrate) (0.50mM), Sodium chloride (125.00 mM), Sodium bicarbonate (5.00 mM), Sodium phosphate (0.19 mM), D-Glucose (11.00 mM), Glutathione (1.50 mM), Ascorbic acid (1.00 mM), L-Arginine (5.00 mM), L-Citrulline malate (1.00 mM), Adenosine	(2.00 mM), Creatine orotate (0.50 mM), Creatine monohydrate (2.00 mM), L-Carnosine (10.00 mM), L-Carnitine (10.00 mM), Dichloroacetate (0.50 mM) and Insulin (10 mg/mL) (Table 1).
It would be obvious to one of ordinary skill in the art to modify the platelet storage solution as taught by Mayaudon et al. via adding the disclosed concentrations of dicholoroacetate, sodium bicarbonate, ascorbic acid or adenosine from the organ preservation solution as taught by Thatte2 in order to have a platelet preservation solution further comprising dicholoroacetate, sodium bicarbonate, ascorbic acid or adenosine with a reasonable expectation of success. The motivations for the addition of these components to a solution for the storage and preservation of platelets are illustrated below.
One would be motivated to utilize adenosine in a platelet preservation solution as adenosine is a known inhibitor of activation in blood platelets via the stimulation of cAMP levels which affect calcium release (Johnston-Cox & Ravid, p. 357, 359). It would be beneficial when storing and preserving platelets to reduce the chance of activation because activation of platelets compromises hemostatic capability as 
According to Thatte2, one would be motivated to utilize creatine orotate in order to have both orotic acid and creatine in the solution due to their beneficial properties.  Creatine is involved in energy metabolism, protein synthesis and membrane stabilization and additionally acts like an antioxidant. Furthermore, Thatte2 discloses that the orotate form of creatine was included to facilitate long-term generation of ATP. Orotic acid is ergogenic, provides a pyrimidine intermediate in the generation of ATP via the pentose-phosphate shunt, and enhances glucose uptake and ATP synthesis (p. 1711-1712). Creatine orotate is used to facilitate long-term generation of ATP (Thatte2, p. 1711). Furthermore, this feature would be beneficial in a platelet storage solution because Mayaudon et al. state that platelets must generate new adenosine triphosphate (ATP) continuously to meet their energy needs so that they maintain viability (Col. 2, lines 7-9). Therefore, one would be motivated to add orotic acid and creatine in a platelet preservation/storage solution in order to generate ATP for the purpose of maintaining platelet viability.
One would be motivated to utilize ascorbic acid in a platelet storage/preservation solution as it acts as an antioxidant and aids in preventing platelet aggregation (Calzada et al., Abstract, p. 103).
One would be motivated to utilize sodium bicarbonate in the present platelet preservation solution as Murphy et al. teach that the ingredients of the synthetic medium for platelet storage would be optimized for the maintenance of pH and platelet quality (see abstract). Additionally, Murphy discloses that sodium bicarbonate is added at different intervals in order to maintain an optimal pH balance which is an important factor in platelet storage.
One would be motivated to add dichloroacetate to a platelet preservation solution as Stacpoole et al. teaches that DCA inhibits the activity of pyruvate dehydrogenase which accelerates the oxidation of lactate and has been used since its discovery in 1973 for its lactic acid lowering effects. (p. 683) and  Mayaudon et al. teaches lactic acid causes a negative effect on pH levels in the platelet storage solution 
Finally, one would be motivated to add carnosine to the platelet storage/preservation solution as carnosine provides calcium regulation and serves as an antioxidant, antiglycating, aldehyde-quenching, metal-chelating agent (Thatte2; p. 1712). As discussed above, Calzada et al. antioxidants aid in preventing platelet aggregation (Abstract, p. 103), and calcium activates platelets (Johnston-Cox & Ravid, p. 357, 359). It would be beneficial when storing and preserving platelets to reduce the chance of activation because activation of platelets compromises hemostatic capability as evaluated by platelet life-span and bleeding time analysis (Oliver et al., p. 349) thereby decreasing the platelets’ efficacy. Therefore carnosine would maintain the efficacy of the platelets while being stored and preserved. 
One would be motivated to add L-carnitine to a platelet storage/preservation solution as it facilitates fatty acid translocation across the mitochondria, enhances glucose/carbohydrate metabolism during hypoxia/ischemia, stimulates anaerobic ATP generation required for maintenance of membrane function during organ storage and acts as an antioxidant during reperfusion (Thatte2; p. 1712). As discussed above, Calzada et al. antioxidants aid in preventing platelet aggregation (Abstract, p. 103). This would be beneficial in maintaining the efficacy of the platelets post storage and thereby preserve the platelets.
Lastly, one would be motivated to add Citrulline to the platelet storage/preservation solution as when combined with malate, has been used in antiasthenic treatment and been shown to reduce fatigue and improve muscle performance by increasing ATP production. It can also reduce lactic acid and ammonia and increase recovery of ATP and CP (p. 1712). Citrulline would thereby reduce negative lactic acid effects on pH levels when storing platelets and keep them stabilized at an optimal pH (Mayaudon; Col 2, lines 19-24).
	Therefore the invention as a whole would have been obvious to one of ordinary skill in the art at the time of the effective filing date.

Response to Arguments
Applicant’s arguments, see pages 5 and 6, filed 11/04/2020, with respect to 112(a) and double patenting have been fully considered and are persuasive.  The 112(a) rejection and double patenting rejection have been withdrawn as all claims have been cancelled.
Applicant's arguments filed on 11/04/2020 in regards to the claim objection and 103 rejections have been fully considered but they are not persuasive. 
On page 5 of Applicant’s arguments, Applicant has attempted to remedy the objection of claim 91 by providing a clearer table, however, the objection still stands as the claim was also directed towards the use of a table in the claims and advised Applicant to write out the table and its components and concentrations as Applicant had done in Claim 109.
On pages 6-9, Applicant addresses the 103 rejections which pertain to 1, 3, 7-9, 10-14, 17, 20, 21 and 98-100. Applicant states that the cancellation of these claims renders all rejections pertaining to them moot. Examiner agrees. 
On page 9, Applicant addresses the 103 rejection directed to claim 91. Applicant argues that the Office has overlooked the specific combination of elements required in the pending claims. Additionally, Applicant believes the Office to have overlooked specifically the related concentrations of the components. Applicant further states that the Office has pieces together disparate references and proceeds to pick and choose disparate elements to arrive at the claimed composition via hindsight reasoning. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
	On pages 10-11 of Applicant’s arguments, Applicant argues that the references do not teach every element of the compositions and method of the present invention as half of the components do not have 
	One pages 12-13, Applicant argues that there is no reasonable expectation of success even if there is motivation to combine. Routine optimization is insufficient to support a conclusion of obviousness. Furthermore, Examples in the specification show that different solutions would yield very different outcomes in regards to platelet shape and aggregates which is evidence towards the unpredictability of exposing platelets to different solutions. Lastly, Application argues superior results in that the specification shows “unexpected results” and a person of ordinary skill would have found the results surprising in producing a superior property or advantage. The specification shows that the platelet solutions were maintained at a pH of 7.0-7.7 for fifteen days and furthermore the examples show superior results regarding apoptosis and long term storage. 
	The new grounds of rejection necessitated by Applicant’s amendment reflect each and every component and range listed, thereby addressing Applicant’s argument that the Office has overlooked the components and ranges of the present invention and thus the argument concerning routine optimization is moot. 
	In regards to Applicant’s argument of unexpected results, as reflected above, the combination of components and ranges along with the range of pH are taught by both Thatte2 (a previous publication of the present inventor) and Mayaudon et al. with significant overlap and therefore it would have a reasonable expectation of success to modify the compositions to yield a platelet preservation solution of the present invention. 
Unexpected results as illustrated in MPEP 716.02 place the burden on the Applicant to establish that the results are unexpected and significant wherein the Applicant can show that the claimed invention exhibits some superior property or advantage that a person of ordinary skill in the relevant art would have unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration."); Ex parte C, 27 USPQ2d 1492 (Bd. Pat. App. & Inter. 1992). 
Applicant has argued that compositions for the extra-corporeal storage of platelets require unique features as compared to compositions used to store whole tissue or organs. For example, Applicant notes that a neutral or slightly basic pH contributes to the preservation and structural integrity of stored platelets. Furthermore, Applicant points to Example 4 and Table 4 of the present application show that the platelet solution was maintained at a pH of 7.0-7.7 for fifteen days. Additionally, Applicant argues that Examples 1-3 show platelets stored in the composition of the amended claims exhibited increased production of nitric oxide, decreased levels of aggregation, and preservation of high-energy phosphates in comparison to platelets stored in a commercially available preservation solution PASIII-M. Additionally, the Examples show preservation of platelets in the claimed solution attenuates phosphatidyl serine exposure and induction of apoptosis during long-term storage. 
Examiner states that the claims to not reflect these alleged superior and unique features. Furthermore, it is Applicant’s burden to submit evidence of these superior results as a declaration. Regarding the pH results, Applicant does not show that at other pH levels the same solution and same method would results in results other than what has been shown in the Examples in order to confirm superior results. Regarding the comparison to Applicant has pointed to PASIII-M in Examples, however, does not provide the components nor the concentration of components in the solution for PASIII-M. Furthermore, the superior results should be compared to that of the closest prior art, which in regards to the 103 rejection, is Mayaudon or Thatte2. In order to prove unexpected and superior results in regards to the components of the composition, the same methods of platelet preservation must be utilized and the closest prior art preservation/storage solutions should be compared in a filed Declaration.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA F CONNORS whose telephone number is (571)272-7010.  The examiner can normally be reached on Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RAM SHUKLA can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 





/A.F.C./             Examiner, Art Unit 1632                                                                                                                                                                                                                                       /RAM R SHUKLA/                                            Supervisory Patent Examiner, Art Unit 1635